        Case 1:21-cv-05960-KPF Document 28 Filed 09/15/21 Page 1 of 3




                                                                                     Christopher D. Belelieu
                                                                                     Direct: +1 212.351.3801
September 15, 2021                                                                   Fax: +1 212.817.9301
                                                                                     CBelelieu@gibsondunn.com

VIA ECF & EMAIL

The Honorable Judge Katherine Polk Failla
U.S. District Court for the Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Re:    Maron v. The Legal Aid Society et al., No. 1:21-cv-05960 (S.D.N.Y.)

Dear Judge Failla:

Pursuant to Section 4(A) of this Court’s Individual Rules of Practice, we respectfully submit
this pre-motion letter on behalf of Defendant The Legal Aid Society (“Legal Aid”) in advance
of Legal Aid’s impending motion to revoke attorney Marc J. Randazza’s pro hac vice
admission. Plaintiff does not consent to this request; co-Defendant consents.

On August 2, 2021, Mr. Randazza filed a motion for admission to practice pro hac vice in this
Court and appear as counsel for Plaintiff. See Dkt. 12. Mr. Randazza’s motion included an
affidavit and exhibits totaling 88-pages and describing disciplinary proceedings against him in
State and Federal courts in Florida, Nevada, Arizona, Massachussetts, and California. See Dkt.
12-2. The Court granted Mr. Randazza’s motion the following day, on August 3, 2021. See
Dkt. 13. Upon close review of Mr. Randazza’s disciplinary record, however, Legal Aid has
serious concerns over his appearance in this case and respectfully requests that this Court
reconsider its decision to admit Mr. Randazza and revoke his pro hac vice admission.

“Admission pro hac vice ‘is not a right but a privilege, the granting of which rests in the sound
discretion of the presiding judge.’” United States v. Gutierrez, 1994 WL 593773, at *2
(S.D.N.Y. Oct. 28, 1994) (quoting Thomas v. Cassidy, 249 F.2d 91, 92 (4th Cir. 1957)). Courts
have recognized that past misconduct by the attorney—particularly where a guilty plea
ensued—can be grounds for denying an application for pro hac vice status. In re Rappaport,
558 F.2d 87, 90 (2d Cir. 1977). Mr. Randazza’s application is concerning and warrants
reconsideration for three reasons.

1. Mr. Randazza Grossly Understates the Severity of the Conduct Underlying His
Discipline. In his affidavit, Mr. Randazza acknowledges that he was disciplined by Nevada
in 2018 and then subject to reciprocal discipline for conduct that occurred in 2012. See Dkt.
12-2. That discipline—which included a twelve-month suspension, stayed for eighteen
months—was imposed as a result of a negotiated agreement between Mr. Randazza and the
Southern Nevada Disciplinary Board. Significantly, “[i]n exchange for Randazza’s guilty
plea, the State Bar agreed to dismiss the remaining seven counts in the amended complaint.”
Dkt. 12-2. As a result, Mr. Randazza only admitted to violating two ethical rules: Nevada RPC
        Case 1:21-cv-05960-KPF Document 28 Filed 09/15/21 Page 2 of 3




The Hon. Katherine Polk Failla
September 15, 2021
Page 2



1.8(a) (conflict of interest: current clients) and Nevada RPC 5.6 (restrictions on right to
practice).

But the allegations in the amended complaint filed against Mr. Randazza were far more
expansive. In addition to the two violations Mr. Randazza pled guilty to, the Nevada State Bar
further accused Mr. Randazza of: (1) “fail[ing] to inform his client about multiple conflicts of
interest” and other matters requiring informed consent (Nevada RPC 1.4); (2) “conceal[ing]”
conflicts of interest relating to other current and former clients (Nevada RPC 1.7); (3) “fail[ing]
to obtained informed consent” relating to conflicts imputed to Mr. Randazza as a member of
his law firm (Nevada RPC 1.10); (4) “receiv[ing] and [holding] approximately $550,000.00 of
a settlement payment to his client in an out-of-state trust account, without the client’s consent”
(Nevada RPC 1.15); (5) after his representation of the client terminated, “refus[ing] to
surrender his client’s iPhone and laptop computer for a time, and eras[ing] his clients dat[a]
from the corporate laptop—thus not turning over property to which the client was entitled”
(Nevada RPC 1.16); (6) “fail[ing] to give his client candid advice on multiple occasions
because of his conflicts of interest in relation to other clients, and established a pattern of
omission and deception with respect to [the former client] that went to the heard of the attorney
client-relationship between them (Nevada RPC 2.1); and (7) “engag[ing] in conduct ‘involving
dishonesty, fraud, deceit, or misrepresentation” in concealing conflicts of interest from his
clients (Nevada RPC 8.4). See Ex. A.

This is only a portion of the breadth of misconduct of which Mr. Randazza was accused in his
representation of this former client. Prior to the Nevada disciplinary proceedings, in 2015
Mr. Randazza and his former client brought their dispute before an independent arbitrator. In
addition to the alleged misconduct described above, the arbitrator concluded that Mr. Randaza
“engag[ed] in negotiations for monetary bribes to be paid to him . . . which would result in his
being ‘conflicted out’ of future litigation or any disputes with the parties then and/or in the
future with interests adverse to” Mr. Randazza’s client in that dispute. Ex. B, JAMS
Arbitration, Reference No. 1260002283, Interim Arbitration Award, dated June 3, 2015, at 13–
14.

Although Mr. Randazza claims to “now recognize[] where he misunderstood his ethical
obligations,” he equivocates by claiming that the discipline “arose from . . . specific
circumstance[s] where Applicant represented a company as in-house counsel, along with its
sister entity,” and those circumstances “will not repeat themselves” as Mr. Randazza is no
longer in-house counsel for any clients. Dkt. 12-2. This does little to convince Legal Aid that
Mr. Randazza is entitled to the privilege of practicing before this Court, particularly in light of
the breadth and severity of his prior misconduct, as well as even more recent allegations of
unethical conduct, including that which involved “dishonesty, fraud, deceit, or
misrepresentation.”
        Case 1:21-cv-05960-KPF Document 28 Filed 09/15/21 Page 3 of 3




The Hon. Katherine Polk Failla
September 15, 2021
Page 3



2. Mr. Randazza’s Continues To Be Accused of Misconduct Before Other Courts.
Contrary to Mr. Randazza’s suggestions, accusations of misconduct against him did not end in
2012. In 2018, before a Federal court in Utah, Mr. Randazza was found responsible for a
“substantial” “degree of interference with the judicial process” by “adamantly defend[ing]
misleading representations.” Purple Innovation, LLC v. Honest Reviews, LLC, 2018 WL
840035, at *6 (D. Utah 2018). And just one month ago, on August 2, 2021, the plaintiffs in
an ongoing litigation between parents of children murdered at Sandy Hook Elementary School
and Alex Jones—the provocateur that called their children’s deaths a hoax—brought forth
even more new evidence of alleged misconduct from Mr. Randazza, who is seeking to
represent Mr. Jones pro hac vice in that litigation. Ex. C. In their filing, the plaintiffs describe
a series of “threats” Mr. Randazza made to a witness that provided a declaration in support of
the plaintiffs’ opening brief opposing Mr. Randazza’s pro hac vice application. Id. at 2.
According to the plaintiffs, the “witness contacted Plaintiffs’ counsel expressing his grave
alarm about these threats, which included highly improper and potentially felonious threats of
criminal prosecution and civil litigation against the witness.” Id.

3. Mr. Randazza’s Application Presents False Information. Mr. Randazza’s affidavit in
support of his application to appear pro hac vice also contains the following inaccuracy:
Mr. Randazza represents that he has “never been disbarred or denied admission or readmission
by any court, except that Applicant was denied admission pro hac vice in the Connecticut
Superior Court while disciplinary proceedings related to the matters described [in his affidavit]
were pending.” Dkt. 12-2. In fact, Mr. Randazza has twice been denied admission pro hac
vice in the Connecticut Superior Court. The first denial came on January 30, 2019, when Judge
Barbara Bellis denied his application “in light of [Mr. Randazza’s] recent disciplinary history”
and “serious misconduct.” Ex. D. The second denial came eighteen months later, on July 7,
2020, after Mr. Randazza’s disciplinary probation had ended. The court found that this
subsequent application did nothing to assuage concerns over Mr. Randazza’s prior misconduct.
Ex. E.

In sum, in light of Mr. Randazza’s serious disciplinary record and his failure to more fully
account for the severity of the allegations made against him, Legal Aid respectfully requests
that the Court reconsider its decision to admit Mr. Randazza to appear pro hac vice.

Respectfully,



/ss Christopher D. Bel
                   Belelieu

cc:     Counsel for Plaintiff (via ECF)
